NOTE: This order is nonprecedential.

  Wniteb ~tate~ (!Court of §ppeaI~
      for tbe jfeberaI (!Circuit

                   STEVEN EVANS,
                      Petitioner,
                            v.
     DEPARTMENT OF VETERANS AFFAIRS,
               Respondent.


                        2011·3185


   Petition for review of the Merit Systems Protection
Board in consolidated case nos. DE0752100561-I-1 and
DE1221110061-W-1.


                      ON MOTION


                       ORDER
    The Department of Veterans Affairs moves for a 45-
day extension of time, until February 23, 2012, to file its
response brief due to settlement negotiations.
    Upon consideration thereof,
   IT Is ORDERED THAT:
   The motion is granted.
EVANSv. VA                                          2
                           FOR THE COURT


      JAN 09 2012          lsI Jan Horbaly
         Date              Jan Horbaly
                           Clerk
cc: Neil Landeen, Esq.
    Alex P. Hontos, Esq.
s21
                                            FILED
                                   u.s. COURT OF APPEAI$ FOR
                                      THE FEDERAL CIRCUIT

                                         JAN 092012

                                         JAN HORBALY
                                            CLERK